Exhibit 10.1 FIRST AMENDED AND RESTATED EXCHANGE AND RELEASE AGREEMENT This First Amended and Restated Exchange and Release Agreement (this “Agreement”) made this17 day of April, 2014, by and among KDC Mountain Creek Parent LLC, a New Jersey Limited Liability Company (the “Company” ), KDC Solar B LLC, a New Jersey Limited Liability Company (“Parent”) and Solar Power, Inc., a California corporation (“SPI”). WHEREAS, Parent is the sole member of the Company; WHEREAS, Company is the sole owner and developer of a proposed 4.55MW photovoltaic solar electricity power project to be located in Mountain Creek, New Jersey (the “Project”); WHEREAS, the Company, Parent and SPI are parties to that certain Engineering, Procurement and Construction Agreement dated April 25, 2012, as amended by the First Amendment dated January 2, 2013 (the “EPC”) for the construction of the Project; WHEREAS, SPI and the Company desire to exchange amounts due and owing by the Company to SPI under the EPC for membership interests in, and cash flow interests to be received from, the Company; WHEREAS, the Credit Balance due from Company and Parent pursuant to the EPC as of December 31, 2013 was $15,035,693, which amount is deemed to be Construction Costs under the EPC Agreement; WHEREAS, Company, Parent and SPI are parties to the certain Exchange and Release Agreement made the 26th day of December, 2013 (as amended, amended and restated, supplemented or otherwise modified prior to the date hereof, the “December 26th Exchange and Release Agreement”), in consideration of the exchange transaction contemplated thereunder, SPI released the Company and Parent from any payment obligations under and pursuant to the EPC; and WHEREAS, Company, Parent and SPI desire to amend and restate in its entirety the December 26th Exchange and Release Agreement, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements hereinafter set forth, the parties hereby agree as follows: Section 1.
